DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary battery, as recited in claims 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-6 recite secondary batteries.  The specification fails to disclose how these “secondary” batteries can be used with the primary batteries, such as how they interrelate with the primary batteries, how they are used in conjunction therewith, or alternatively, for example.  Are they connected in series with the primary batteries, or usable separately under different voltage?  The drawings fail to show any details of the secondary batteries as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a “secondary battery” on line 2.  However, the preceding claim does not establish antecedent basis by claiming a primary or first battery.  Claim 1 merely recites an electrical storage unit on line 6, not a “battery”, per se.  Claim 6 is indefinite since “the secondary battery” on lines 1 and 2 lacks proper antecedent basis.  Claim 2 from which it depends fails to recite the secondary battery.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0224590 to Tsai in view of U.S. Patent 5,446,262 to McCambridge and U.S. Patent Application Publication 2014/0091075 to Liu.
 U.S. Patent Application Publication 2015/0224590 to Tsai discloses a hot implement 10 comprising a body 20 including a head 22 and a handle 23; two heat conducting units 33 adapted to connect with two legs of a “staple-type element” 34 (Note: Fig. 3), with one end 333 of each heat conducting unit 33 inserted into the head 22, and with the other end 332 of each heat conducting unit exposed out of the body (Note: Fig. 4); an electrical storage unit/battery 90 disposed in the handle 23 and inherently having a voltage; a circuit unit 242, 31 including a first wire 331, 311, a first “resistor-type structure” 322 electrically connected to the first wire, a second wire 331, 312, and a second “resistor-type structure” 322 electrically connected to the second wire, with the first wire 331, 311 and the first “resistor-type structure” 322 electrically mounted between one of the two heat conducting units 33 and the electrical storage unit/battery 90, and with the second wire 331, 312 and the second “resistor-type structure” 322 electrically mounted between the other one of the two heat conducting units 33 and the electrical storage unit/battery 90; and a switch button 238 slidably disposed on the handle 23 and being switchable between a power-on position and a power-off position, so that current supplied by the electrical storage unit/battery 90 through positive and negative electrodes thereof (Note: paragraph [0036]), can flow through the first and second wires, the first and second “resistor-type structures” to generate thermal energy to heat the “staple-type element” 34.
However, U.S. Patent Application Publication 2015/0224590 to Tsai fails to specifically disclose the heating element 34 as a staple, as well as the plurality of batteries with specific voltages, as well as the “resistors” having the claimed impedances.  It is the position of the Office that the utilization of a plurality of batteries having the claimed voltages, as well as being rechargeable is notoriously well known in similar battery operated hand implements.  In any event, U.S. Patent Application Publication 2014/0091075 to Liu discloses a similar implement 1 powered by a rechargeable battery 4 comprising heat conducting units 3 for heating a staple 7 connected thereto.  U.S. Patent 5,446,262 to McCambridge discloses a similar heating implement 11 comprising a heating tip 60 connected to two heat conducting units 62, 63 with “resistors”/insulating material 61 connected therewith, and a battery pack 25 for powering the implement comprising a pair of nickel cadmium batteries equivalently having the claimed nominal voltages recited in claims 3 and 6 (Note: column 2, lines 42-52), as well as the heating tip assembly equivalently having the claimed impedance levels recited in claim 7 (Note: column 4, lines 56-63). 
Therefore, in view of the teachings of U.S. Patent Application Publication 2014/0091075 to Liu, it would have been obvious to one skilled in the art to utilize the hot implement of U.S. Patent Application Publication 2015/0224590 to Tsai on a staple in order to secure plastic workpiece components together.  Further, in view of the teachings of U.S. Patent 5,446,262 to McCambridge, it would have been obvious to one skilled in the art to configure the battery 90 of U.S. Patent Application Publication 2015/0224590 to Tsai as a plurality of batteries connected in series having the claimed nominal voltages, the secondary batteries including rechargeable types, as well as resistor components having the claimed impedance levels in order to ensure a more controlled heating of the implement during use.
Allowable Subject Matter
Claim8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731